  Case 5:20-cr-00014-LGW-BWC Document 20 Filed 09/09/20 Page 1 of 1

                                                                                             FILED
                                                                                  John E. Triplett, Acting Clerk
                                                                                   United States District Court

                        IN THE UNITED STATES DISTRICT COURT                    By casbell at 4:58 pm, Sep 09, 2020

                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


 UNITED STATES OF AMERICA,

         v.                                               CASE NO.: 5:20-cr-14

 JOHN FOX,

                 Defendant.


                                           ORDER

        This matter is before the Court on the Government’s Motion for Reciprocal Discovery.

Doc. 19. Defendant did not respond to the Government’s Motion, and the time to do so has

expired. After careful consideration and for good cause shown, the Government’s Motion is

GRANTED. Defendant shall provide any such information to the Government at least fourteen

(14) days prior to the date of trial.

        There being no further pretrial motions pending in this case as to Defendant John Fox, the

Motions Hearing scheduled for September 28, 2020 at 10:00 a.m. as to Defendant John Fox is

cancelled.

        SO ORDERED, this 9th day of September, 2020.




                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
